 



Ex. 10.3
TRANSFER AGREEMENT
BETWEEN
SILVERLEAF RESORTS, INC.
AND
SILVERLEAF FINANCE III, LLC
DATED AS OF JULY 1, 2005

 



--------------------------------------------------------------------------------



 



TRANSFER AGREEMENT
          This TRANSFER AGREEMENT (this “Agreement”), dated as of July 1, 2005,
is between Silverleaf Resorts, Inc., a Texas corporation (“Originator”) and
Silverleaf Finance III, LLC, a Delaware limited liability company (the
“Issuer”), and their respective permitted successors and assigns.
W I T N E S S E T H :
          WHEREAS, the Issuer has been established as a bankruptcy-remote entity
owned by Originator for the purpose of acquiring (i) a certain pool of timeshare
loans (the “Mortgage Loans”) each evidenced by a promissory note and secured by
a first Mortgage on a fractional fee simple timeshare interest in a Unit, (ii) a
pool of timeshare loans (the “Oak N’ Spruce Loans”), each evidenced by a
purchase and finance agreement (a “Finance Agreement”) for the purchase of a
certificate of beneficial interest in the Oak N’ Spruce Resort Trust evidencing
the right of the owner thereof to use and occupy a fixed unit at Oak n’ Spruce
Resort at a fixed period of time (the Mortgage Loans and Oak N’Spruce Loans,
together, the “Timeshare Loans”), (iii) any Qualified Substitute Timeshare Loans
and (iv) all Related Security in respect of the Timeshare Loans and Oak N’
Spruce Loans. A “Timeshare Property” shall consist of (i) in the case of a
Timeshare Loan, a fractional fee simple timeshare interest in a residential unit
(a residential timeshare unit herein referred to as a “Unit”) in a Resort or
(ii) in the case of an Oak N’ Spruce Loan, a certificate of beneficial interest
(“Oak N’ Spruce Certificate”) in the Oak N’ Spruce Resort Trust. The Timeshare
Loans, Timeshare Properties, Mortgage Note, any Related Security and other
conveyed property related thereto and additional collateral, collectively, are
the “Transferred Assets.”
          WHEREAS, on July 1, 2005 (the “Closing Date”), the Issuer intends to
pledge such Transferred Assets acquired thereby to Wells Fargo Bank National
Association, as indenture trustee (in such capacity, the “Securitization
Indenture Trustee”), custodian (in such capacity, the “Securitization
Custodian”) and backup servicer, pursuant to an indenture, dated as of July 1,
2005 (the “Securitization Indenture”), by and among the Issuer, Silverleaf
Resorts, Inc., in its capacity as servicer (the “Securitization Servicer”) and
the Securitization Indenture Trustee, to secure the Issuer’s (i) 4.857%
Timeshare Loan-Backed Notes, Series 2005-A, Class A Notes, (ii) 5.158% Timeshare
Loan-Backed Notes, Series 2005-A, Class B Notes, (iii) 5.758% Timeshare
Loan-Backed Notes, Series 2005-A, Class C Notes and (iv) 6.756% Timeshare
Loan-Backed Notes, Series 2005-A, Class D Notes (collectively, the
“Securitization Notes”);
          WHEREAS, proceeds from the sale of the Securitization Notes will be
used by the Issuer, in part, to (i) pay the Originator the purchase price for
the Timeshare Loans and (ii) pay certain expenses incurred in connection with
the issuance of the Securitization Notes.
          WHEREAS, the Originator will derive an economic benefit from the
transfer hereunder of the Timeshare Loans to the Issuer.
          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



          SECTION 1. Definitions; Interpretation. Capitalized terms used herein
but not defined herein shall have the respective meanings specified in “Standard
Definitions” attached hereto as Annex A.
          SECTION 2. Acquisition of Timeshare Loans.
          (a) Timeshare Loans.
(i) Effective as of the Closing Date, but subject to the terms and conditions of
this Agreement (including, without limitation, subsection (e) below), the
Originator hereby sells (“Sale” or “Sold”) or contributes (“Contribute” or
“Contribution”) (in each case to the extent described in subsection (e) below)
and otherwise transfers, assigns, and conveys to the Issuer, without recourse
(except to the extent specifically provided herein), and the Issuer hereby
agrees to purchase or accept a contribution of (in each case to the extent
described in subsection (e) below) and otherwise acquires, all right, title and
interest of the Originator in and to the Timeshare Loans included on the
schedule delivered to the Issuer on the Closing Date (as further described in
subsection (f) below), together with the Timeshare Properties, Related Security
and other conveyed property related thereto. In connection with the initial
transfer, Originator shall transfer, or cause the deposit, into the Lockbox
Account of all amounts received by the Originator on account of such Timeshare
Loans, Timeshare Properties, Related Security and other conveyed property
related thereto and additional collateral hereunder due on and after the Initial
Cut-Off Date within two (2) Business Days of the receipt thereof.
(ii) The Originator hereby acknowledges that each sale, contribution and
conveyance to the Issuer hereunder is absolute and irrevocable, without
reservation or retention of any interest whatsoever by the Originator.
          (b) Delivery of Timeshare Loan Documents. In connection with the sale,
transfer, contribution, assignment and conveyance of any Timeshare Loans
hereunder, the Issuer hereby directs the Originator and the Originator hereby
agrees to deliver or cause to be delivered to the Securitization Custodian, all
related Timeshare Loan Files and to the Securitization Servicer all related
Timeshare Loan Servicing Files.
          (c) Collections. The Originator shall deposit or cause to be deposited
all collections in respect of the Timeshare Loans received by the Originator or
any of its Affiliates on and after the related Cut-Off Date in the Lockbox
Account.
          (d) Limitation of Liability. None of the Issuer or any subsequent
assignee of the Issuer shall have any obligation or liability with respect to
any Timeshare Loan nor shall the Issuer or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. No such obligation or
liability is intended to be assumed by the Issuer, the Originator or any
subsequent assignee herewith and any such liability is hereby expressly
disclaimed.
          (e) Purchase Price/Capital Contribution. The price paid for Timeshare
Loans, Timeshare Properties, Related Security and other conveyed property
related thereto and

3



--------------------------------------------------------------------------------



 



additional collateral which are Sold hereunder shall be the Purchase Price with
respect thereto. Such Purchase Price shall be paid by means of an immediate cash
payment to the Originator by wire transfer on the applicable conveyance date to
an account designated by the Originator on or before such conveyance date or by
means of proper accounting entries being entered upon the accounts and records
of the Originator and the Issuer on the applicable conveyance date. To the
extent that the cash amount received for any Timeshare Loans, Timeshare
Properties, Related Security and other conveyed property related thereto and
additional collateral Sold by the Originator to the Issuer hereunder is less
than the Purchase Price of such property at the time of the applicable Sale, the
shortfall shall be deemed to have been Contributed by the Originator to the
capital of the Issuer on the applicable conveyance date.
          (f) Schedule of Timeshare Loans. Upon the Originator’s Sale or
Contribution of the Timeshare Loans, Timeshare Properties, Related Security and
other conveyed property related thereto and additional collateral to the Issuer,
the Originator shall deliver a schedule of Timeshare Loans, Timeshare
Properties, Related Security and other conveyed property related thereto and
additional collateral, which schedule shall be attached hereto as Schedule III
and made a part hereof. Each schedule so delivered shall supersede any prior
schedules so delivered.
          SECTION 3. Intended Characterization, Grant of Security Interest. It
is the intention of the parties hereto that the transfer of Timeshare Loans to
be made pursuant to the terms hereof shall constitute a sale and/or contribution
by the Originator to the Issuer and not a loan secured by the Timeshare Loans.
In the event, however, that a court of competent jurisdiction were to hold that
any such transfer constitutes a loan and not a sale and/or contribution, it is
the intention of the parties hereto that the Originator shall be deemed to have
granted to the Issuer as of the date hereof a first priority perfected security
interest in all of Originator’s right, title and interest in, to and under the
Transferred Assets specified in Section 2 hereof and that with respect to such
conveyance, this Agreement shall constitute a security agreement under
applicable law. In the event of the characterization of any such transfer as a
loan, the amount of interest payable or paid with respect to such loan under the
terms of this Agreement shall be limited to an amount which shall not exceed the
maximum non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”). In the event any payment
of interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of, and the amounts collectible under, such
loan and the reformation of the provisions thereof described in the immediately
preceding clause (a) is not possible given the term of such loan, such excess
amount will be deemed to have been paid with respect to such loan as a result of
an error and upon discovery of such error or upon notice thereof by any party
hereto such amount shall be refunded by the recipient thereof.
          The characterization of the Originator as “debtor” and the Issuer as
“secured

4



--------------------------------------------------------------------------------



 



party” in any such financing statement required hereunder is solely for
protective purposes and shall in no way be construed as being contrary to the
intent of the parties that this transaction be treated as a sale and/or
contribution to the Issuer of such Originator’s entire right, title and interest
in and to the Transferred Assets.
          Each of the Originator, the Issuer and any of their Affiliates hereby
agrees to make the appropriate entries in its general accounting records and to
indicate that the Timeshare Loans have been transferred to the Issuer.
          SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by
the Issuer. The obligations of the Issuer to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:
          (a) All representations and warranties of Originator contained in
Section 5 and in Schedule I hereof, and all information provided in the Schedule
of Timeshare Loans related thereto shall be true and correct as of the Closing
Date or the Transfer Date, as applicable, and Originator shall have delivered to
the Issuer, the Securitization Indenture Trustee and the UBS Securities LLC (the
“Initial Purchaser”) an officer’s certificate (the “Officer’s Certificate”) to
such effect.
          (b) On or prior to the Closing Date or a Transfer Date, as applicable,
the Originator shall have delivered or shall have caused the delivery of (i) the
related Timeshare Loan Files to the Securitization Custodian and the
Securitization Custodian shall have delivered a receipt therefore pursuant to
the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Securitization Servicer.
          (c) The Originator shall have delivered or shall have caused to be
delivered all other information theretofore required or reasonably requested by
the Issuer to be delivered by the Originator or performed or caused to be
performed all other obligations required to be performed as of the Closing Date
or Transfer Date, as the case may be, including all filings, recordings and/or
registrations as may be necessary in the reasonable opinion of the Issuer or the
Securitization Indenture Trustee to establish and preserve the right, title and
interest of the Issuer or the Securitization Indenture Trustee, as the case may
be, in the related Timeshare Loans.
          (d) On or before the Closing Date, the Issuer, the Securitization
Servicer, the Backup Servicer and the Indenture Trustee shall have entered into
the Securitization Indenture.
          (e) The Securitization Notes shall be issued and sold on the Closing
Date, and the Issuer shall receive the full consideration due it upon the
issuance of the Securitization Notes, and the Issuer shall have applied such
consideration to the extent necessary, to pay that certain price (the “Timeshare
Loan Acquisition Price”) for each Timeshare Loan, except to the extent that the
Originator has made a Contribution to the Issuer pursuant to Section 2(e).
          (f) Each Timeshare Loan conveyed on a Transfer Date shall satisfy each
of the criteria specified in the definition of (the “Qualified Substitute
Timeshare Loan”) and each of the conditions herein and in the Securitization
Indenture for substitution of Timeshare Loans shall have been satisfied.

5



--------------------------------------------------------------------------------



 



          (g) The Issuer shall have received such other certificates and
opinions as it shall reasonably request.
          SECTION 5. Representations and Warranties and Certain Covenants of
Originator.
          (a) Originator represents and warrants to the Issuer and the
Securitization Indenture Trustee for the benefit of the Securitization
Noteholders, as of the Closing Date (with respect to the Timeshare Loans
transferred on the Closing Date) and on each Transfer Date (with respect to
Qualified Substitute Timeshare Loans transferred on such Transfer Date) as
follows:
          (i) Due Incorporation; Valid Existence; Good Standing. It is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation; and is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other related documents (the “Transaction Document”) to
which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.
          (ii) Possession of Licenses, Certificates, Franchises and Permits. It
holds all licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, except where the failure
to hold such licenses, certificates, franchises and permits would not materially
and adversely affect its ability to perform its obligations under this Agreement
or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.
          (iii) Corporate Authority and Power. It has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder.

6



--------------------------------------------------------------------------------



 



          (iv) Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by Originator have been duly
authorized, executed and delivered by Originator and, assuming the due execution
and delivery by, the other party or parties hereto and thereto, constitute
legal, valid and binding agreements enforceable against Originator in accordance
with their respective terms subject, as to enforceability, to bankruptcy,
insolvency, reorganization, liquidation, dissolution, moratorium and other
similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of Originator and to general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
          (v) No Violation of Law, Rule, Regulation, etc. The execution,
delivery and performance by Originator of this Agreement and any other
Transaction Document to which it is a party do not and will not (A) violate any
of the provisions of its articles of incorporation or bylaws, (B) violate any
provision of any law, governmental rule or regulation currently in effect
applicable to it or its properties or by which it or its properties may be bound
or affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its properties or by which it or its properties are bound or
affected, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans,
(D) conflict with, or result in a breach of, or constitute a default under, any
of the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans or (E) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, mortgage, deed of trust, contract or other instrument.
          (vi) Governmental Consent. No consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of Originator is required which has not been
obtained in connection with the authorization, execution, delivery or
performance by Originator of this Agreement or any of the other Transaction
Documents to which Originator is a party or under the transactions contemplated
hereunder or thereunder, including, without limitation, the transfer of the
Timeshare Loans and the creation of the security interest of the Issuer therein
pursuant to Section 3 hereof.

7



--------------------------------------------------------------------------------



 



          (vii) Defaults. It is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.
          (viii) Insolvency. It is solvent and will not be rendered insolvent by
the transfer of Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.
          (ix) Pending Litigation or Other Proceedings. Other than as described
in the Offering Circular, there is no pending or, to its Knowledge, threatened
action, suit, proceeding or investigation before any court, administrative
agency, arbitrator or governmental body against or affecting it which, if
decided adversely, would materially and adversely affect (A) its condition
(financial or otherwise), its business or operations, (B) its ability to perform
its obligations under, or the validity or enforceability of, this Agreement or
any other documents or transactions contemplated under this Agreement including,
without limitation, its ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans, or (C) any Timeshare Loan or title of any Obligor to any
related Timeshare Property.
          (x) Information. No document, certificate or report furnished or
required to be furnished by or on behalf of it pursuant to this Agreement,
contains or will contain when furnished any untrue statement of a material fact
or fails or will fail to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which it was made. There are no facts known to it which, individually or in the
aggregate, materially adversely affect, or which (aside from general economic
trends) may reasonably be expected to materially adversely affect in the future,
its financial condition or assets or business, or which may impair its or the
Originator’s ability to perform its respective obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Issuer by or on its behalf pursuant hereto or thereto
specifically for use in connection with the transactions contemplated hereby or
thereby.
          (xi) Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.
          (xii) No Deficiency Accumulation. It is not aware of any outstanding

8



--------------------------------------------------------------------------------



 



“accumulated funding deficiency” (as such term is defined under ERISA and the
Code) with respect to any “employee benefit plan” (as such term is defined under
ERISA) sponsored by it.
          (xiii) Taxes. It has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from it or is contesting any such tax, assessment or
other governmental charge in good faith through appropriate proceedings or
except where the failure to file or pay will not have a material adverse effect
on the rights and interests of the Issuer or any of its subsequent assignees. It
knows of no basis for any material additional tax assessment for any fiscal year
for which adequate reserves have not been established. It shall pay all such
taxes, assessments and governmental charges when due.
          (xiv) Place of Business. The principal place of business and chief
executive office where it keeps its records concerning the Timeshare Loans will
be 1221 Riverbend Drive, Suite 120, Dallas, Texas 75247 (or such other place
specified by it by written notice to the Issuer and the Securitization Indenture
Trustee). It is a corporation formed under the laws of the State of Texas.
          (xv) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it or the Originator to
acquire any security in any transaction which is subject to Section 13 or
Section 14 of the Securities Exchange Act of 1934, as amended.
          (xvi) Oak N’ Spruce Loans. With respect to Timeshare Loans that are
Oak N’ Spruce Loans:
          (A) The Oak N’ Spruce Trust is a trust duly, formed, validly existing,
and in good standing under the laws of the Commonwealth of Massachusetts. The
Oak N’ Spruce Trust is authorized to transact business in no other state;
          (B) Silverleaf possesses all requisite franchises, operating rights,
licenses, permits, consents, authorizations, exemptions and orders as are
necessary to discharge its obligations under the Finance Agreement;
          (C) Silverleaf holds all right, title and interest in and to all of
the Timeshare Properties related to the Oak N’ Spruce Loans solely for the
benefit of the beneficiaries referred to in, and subject in each case to the
provisions of, the Finance Agreement and the other documents and agreements
related thereto;
          (D) There are no actions, suits, proceedings, orders or injunctions
pending against the Oak N’ Spruce Trust or Oak N’ Spruce Trustee, at law

9



--------------------------------------------------------------------------------



 



or in equity, or before or by any governmental authority which, if adversely
determined, could reasonably be expect to have a material adverse effect on the
Trust Estate or the Oak N’ Spruce Trustee’s ability to perform its obligations
under the Trust Documents;
          (E) Neither the Oak N’ Spruce Trust nor the Oak N’ Spruce Trustee has
incurred any indebtedness for borrowed money (directly, by guarantee, or
otherwise);
          (F) All ad valorem taxes and other taxes and assessments against the
Oak N’ Spruce Trust and/or its trust estate have been paid when due and neither
the Originator nor the Oak N’ Spruce Trustee knows of any basis for any
additional taxes or assessments against any such property. The Oak N’ Spruce
Trust has filed all required tax returns and has paid all taxes shown to be due
and payable on such returns, including all taxes in respect of sales of Owner
Beneficiary Rights (as defined in the Finance Agreement);
          (G) The Oak N’ Spruce Trust and the Oak N’ Spruce Trustee are in
compliance with all applicable laws, statutes, rules and governmental
regulations applicable to it and in compliance with each instrument, agreement
or document to which it is a party or by which it is bound, including, without
limitation, the Finance Agreement except where the failure to comply herein
would not materially and adversely affect its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans;
          (H) The Originator shall continue to control and manage the Oak N’
Spruce Trust, and Originator shall not take any action to cause the Oak N’
Spruce Trustee to control or manage the Oak N’ Spruce Trust;
          (I) The Oak N’ Spruce Trustee is a wholly-owned subsidiary of
Silverleaf and is controlled by Silverleaf. Silverleaf shall cause Silverleaf
Berkshires, Inc. shall remain the Oak N’ Spruce Trustee and a wholly-owned
subsidiary of Silverleaf, and Silverleaf shall maintain the existence of
Silverleaf Berkshires, Inc. as a Texas corporation, with all the requisite
corporate powers and authority as exists on the Closing Date; and
          (J) Silverleaf shall comply, and shall cause the Oak N’ Spruce Trustee
to comply, with all the terms and conditions of the Oak N’ Spruce Trust
Agreement and all other related documents.
          (xvii) Servicing. It is the initial Servicer and has been servicing
the Timeshare Loans in accordance with the Servicing Standard.
          (xviii) Certified Copy of Contract for Sale. It represents and
warrants that

10



--------------------------------------------------------------------------------



 



each Contract for Sale contained in a Timeshare Loan File is a true, correct and
accurate copy of the original Contract for Sale.
          (xix) Transactions in Ordinary Course. The transactions contemplated
by this Agreement are in the ordinary course of business of the Originator.
          (xx) Name. The legal name of the Originator is as set forth in the
signature page of this Agreement and the Originator does not have any
tradenames, fictitious names, assumed names or “doing business as” names.
          (xxi) No Conveyance. Silverleaf agrees not to convey and to ensure no
party under its control conveys any interest in a Resort relating to a Timeshare
Loan without obtaining Rating Agency Confirmation if such conveyance is
reasonably likely to have a material adverse affect on the Noteholders.
          (xxii) Timeshare Loan Documents. Originator represents and warrants
that all of the documents evidencing each of the Timeshare Loans are in a form
determined to be valid, binding and enforceable in the applicable state by the
corresponding local counsel opinion issued by (I) Weinstock & Scavo, P.C. dated
as of July 26, 2005 pertaining to Georgia law matters, (II) Bulkley, Richardson
and Gelinas, LLP dated as of July 26, 2005 pertaining to Massachusetts law
matters, (III) Stinson Morrison Hecker LLP dated as of July 26, 2005 pertaining
to Missouri law matters, (IV) Mayer, Brown, Rowe & Maw LLP dated as of July 26,
2005 pertaining to Illinois law matters and (V) Meadows, Owens, Collier, Reed,
Cousins & Blau, L.L.P. dated as of July 26, 2005 pertaining to Texas law matters
(collectively, the “Local Counsel Opinions”).
          (xxiii) Timeshare Marketing Materials and Disclosure Statements.
Originator represents and warrants that it has provided each of the law firms
issuing the Local Counsel Opinions all of the existing marketing materials and
disclosure statements in connection with the respective Resort. Moreover, no
other marketing materials and disclosure statements exist except for those
provided to the respective law firm issuing the Local Counsel Opinion.
          (xxiv) Local Counsel Opinions. The facts regarding the Originator, the
Resorts, the Timeshare Loans and related matters set forth or assumed in the
Local Counsel Opinions are true and correct in all material respects.
          (xxv) Bankruptcy Opinion. The facts regarding the Originator, the
Issuer, the Resorts, the Timeshare Loans and related matters set forth or
assumed in the opinion issued by Mayer, Brown, Rowe & Maw LLP dated as of
July 26, 2005 pertaining to bankruptcy law matters are true and correct in all
material respects.
          (xxvi) Custodial Files. Originator shall, on or prior to the Closing
Date, have delivered or caused the delivery to the Custodian a Timeshare Loan
File for each Timeshare Loan, which Timeshare Loan File shall be complete and
verified by the Custodian in accordance with the Custodial Agreement.

11



--------------------------------------------------------------------------------



 



          (xxvii) Escrow Documents. Originator shall, on or prior to the
ninetieth day following the date of the Escrow and Closing Agreement, deliver or
cause the delivery to the Custodian the following: (I) with respect to a
Mortgage Loan, an original recorded Assignment of Mortgage (which may be a part
of a blanket assignment of more than one Mortgage Loan), showing a complete
chain of title from Originator to the Indenture Trustee on behalf of the
Noteholders signed by an Authorized Officer of the Originator and each
intervening party with evidence of proper recordation or evidence from a third
party that submitted such assignment for recording that such assignment has been
submitted for recordation, (II) with respect to an Oak N’ Spruce Loan
(pre-July 2004), an original recorded Mortgage and Assignment of Beneficial
Interest with Property Description Addendum or Assignment of Beneficial Interest
with Property Description Addendum (which may be a part of a blanket assignment
of more than one Oak N’ Spruce Loan), showing a complete chain of title from
Originator to the Indenture Trustee on behalf of the Noteholders signed by an
Authorized Officer of the Originator and each intervening party with evidence of
proper recordation or evidence from a third party that submitted such assignment
for recording that such assignment has been submitted for recordation,
(III) Title Policies (as defined in the Escrow and Closing Agreement) and
(IV) all other recorded and/or filed documents provided under the Escrow and
Closing Agreement.
          (xxviii) Prior Secured Parties’ Documents. In accordance with the
Escrow and Closing Agreement, Originator shall deliver or cause the delivery of
the Escrow Documents for each of the respective Prior Secured Parties to the
Escrow Agent.
          (b) Originator hereby makes the representations and warranties
relating to the Timeshare Loans contained in Schedule I hereto for the benefit
of the Issuer and its assignees as of the Closing Date (with respect to each
Timeshare Loan transferred on the Closing Date) and as of each Transfer Date
(with respect to each Qualified Substitute Timeshare Loan transferred on such
Transfer Date), as applicable.
          (c) It is understood and agreed that the representations, warranties
and covenants set forth in this Section 5 shall survive the (i) transfer of each
Timeshare Loan to the Issuer and (ii) the subsequent pledge of such Timeshare
Loans and rights and remedies hereunder to the Securitization Indenture Trustee
on behalf of the Securitization Noteholders and shall continue so long as any
such Timeshare Loans shall remain outstanding or until such time as such
Timeshare Loans are repurchased, purchased or a Qualified Substitute Timeshare
Loan is provided pursuant to Section 6 hereof. The Originator acknowledges that
it has been advised that the Issuer intends to pledge, transfer, assign and
convey all of its right, title and interest in and to each Timeshare Loan and
its rights and remedies under this Agreement to the Securitization Indenture
Trustee on behalf of the Securitization Noteholders. The Originator agrees that,
upon any such assignment, the Securitization Indenture Trustee may enforce
directly, without joinder of the Issuer (but subject to any defense that
Originator may have under this Agreement) all rights and remedies hereunder.
          (d) With respect to any representations and warranties contained in
Section 5

12



--------------------------------------------------------------------------------



 




which are made to Originator’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee thereof, then notwithstanding such lack of Knowledge
of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) below.
          SECTION 6. Repurchases and Substitutions.
          (a) Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by Originator of a
breach of any of its respective representations and warranties (on the date on
which such representation or warranty was made) or covenants in Section 5 which
materially and adversely affects the value of a Timeshare Loan or the interests
of the Issuer or any subsequent assignee of the Issuer therein, Originator shall
within 60 days of receipt of such notice, cure in all material respects the
circumstance or condition which has caused such representation or warranty to be
incorrect or covenant to be breached or either (i) repurchase the Issuer’s or
its assignee’s interest in such related defective Timeshare Loan (the “Defective
Timeshare Loan”) from the Issuer or its assignee at the Repurchase Price or
(ii) provide one or more Qualified Substitute Timeshare Loans and pay the
related Substitution Shortfall Amounts, if any.
          (b) Mandatory Repurchases of Upgraded Timeshare Loans. With respect to
Upgraded Timeshare Loans, on any date, the Originator shall prepay such Upgraded
Timeshare loan on behalf of the related Obligor by depositing the related
Repurchase Price in the Collection Account as set forth in Section 4.4(d) in the
Indenture.
          (c) Optional Purchases of Defaulted Timeshare Loans. With respect to
any Defaulted Timeshare Loans, on any date, the Originator shall have the
option, but not the obligation, to purchase the Defaulted Timeshare Loan at the
Default Purchase Price for such Defaulted Timeshare Loan; provided, however,
that the option to purchase a Defaulted Timeshare Loan is limited on any date to
the Optional Purchase Limit. If the Originator, shall purchase Defaulted
Timeshare Loans as provided herein, the Originator shall deposit the related
Default Purchase Price in the Collection Account as set forth in Section 4.4(d)
under the Indenture. The Originator, may irrevocably waive the Originator’s
option to purchase a Defaulted Timeshare Loan by delivering or causing to be
delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit G
attached to the Indenture. The holder or holders of Notes representing at least
66-2/3% of the Adjusted Note Balance may at any time direct the Indenture
Trustee, in connection with any subsequent purchases of Defaulted Timeshare
Loans by the Originator, to require the Originator to conduct a public auction
in respect of any such Defaulted Timeshare Loan. The Originator may bid on any
such Defaulted Timeshare Loan during such auction, provided that no such bid may
be lower than fifteen percent (15%) of the original acquisition price paid for
the Timeshare Property by the Obligor under such Defaulted Timeshare Loan.
Publication of notice of such auction in a newspaper published daily in Dallas,
Texas, shall be sufficient notice of such auction.
          (d) Payment of Repurchase Prices and Substitution Shortfall Amounts.
The Issuer

13



--------------------------------------------------------------------------------



 




hereby directs and Originator hereby agrees to remit or cause to be remitted all
amounts in respect of Repurchase Prices and Substitution Shortfall Amounts
payable during the related Due Period in immediately available funds to the
Securitization Indenture Trustee to be deposited in the Collection Account on
the related Transfer Date in accordance with the provisions of the Indenture. In
the event that more than one Timeshare Loan is substituted pursuant to Sections
6(a) or (b) hereof on any Transfer Date, the Substitution Shortfall Amounts and
the Loan Balances of Qualified Substitute Timeshare Loans shall be calculated on
an aggregate basis for all substitutions made on such Transfer Date.
          (e) Schedule of Timeshare Loans. The Issuer hereby directs and
Originator hereby agrees, on each date on which a Timeshare Loan has been
repurchased, purchased or substituted, to provide the Issuer and the Indenture
Trustee with an electronic supplement to Schedule III hereto and the Schedule of
Timeshare Loans reflecting the removal and/or substitution of such Timeshare
Loans and subjecting any Qualified Substitute Timeshare Loans to the provisions
of this Agreement.
          (f) Qualified Substitute Timeshare Loans. On the related Transfer
Date, the Issuer hereby directs and Originator hereby agrees to deliver or to
cause the delivery of the Timeshare Loan Files of the related Qualified
Substitute Timeshare Loans to the Securitization Indenture Trustee or to the
Custodian, at the direction of the Securitization Indenture Trustee, on the
related Transfer Date in accordance with the provisions of the Securitization
Indenture. As of such related Transfer Date, Originator does hereby transfer,
assign, sell, contribute and grant to the Issuer, without recourse (except as
provided in Section 6 and Section 8 hereof), any and all of Originator’s right,
title and interest in and to (i) each Qualified Substitute Timeshare Loan
conveyed to the Issuer on such Transfer Date, (ii) the Receivables in respect of
the Qualified Substitute Timeshare Loans due after the related Cut-Off Date,
(iii) the related Timeshare Loan Documents (excluding any rights as developer or
declarant under the Timeshare Declaration, the Timeshare Program Consumer
Documents or the Timeshare Program Governing Documents), (iv) all Related
Security in respect of such Qualified Substitute Timeshare Loans, and (v) all
income, payments, proceeds and other benefits and rights related to any of the
foregoing. Upon such sale and/or contribution, the ownership of each Qualified
Substitute Timeshare Loan and all collections allocable to principal and
interest thereon since the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 6(f) shall
immediately vest in the Issuer, its successors and assigns. Originator shall not
take any action inconsistent with such ownership nor claim any ownership
interest in any Qualified Substitute Timeshare Loan for any purpose whatsoever
other than consolidated financial and federal and state income tax reporting.
Originator agrees that such Qualified Substitute Timeshare Loans shall be
subject to the provisions of this Agreement.
          (g) Officer’s Certificate. Originator shall, on each related Transfer
Date, certify in writing to the Issuer and the Securitization Indenture Trustee
that each new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for
such Qualified Substitute Timeshare Loans have been delivered to the
Securitization Custodian, and (ii) the timeshare Loan Servicing Files for such
Qualified Substitute Timeshare Loads have been delivered to the Securitization
Servicer.
          (h) Release. In connection with any repurchase, purchase or
substitution of one or

14



--------------------------------------------------------------------------------



 




more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Issuer and the Securitization
Indenture Trustee shall execute and deliver or shall cause the execution and
delivery of such releases and instruments of transfer or assignment presented to
it by Originator, in each case, without recourse, as shall be necessary to vest
in Originator or its designee (or to evidence the vesting in such Person of) the
legal and beneficial ownership of such released Timeshare Loans. The Issuer
shall cause the Securitization Indenture Trustee to cause the Securitization
Custodian to release the related Timeshare Loan Files to Originator or its
designee and the Securitization Servicer to release the related Timeshare Loan
Servicing Files to Originator or its designee.
          (i) Sole Remedy. It is understood and agreed that the obligations of
Originator contained in Section 6(a) to cure a material breach, or to repurchase
or substitute related Defective Timeshare Loans and the obligation of Originator
to indemnify pursuant to Section 8 shall constitute the sole remedies available
to the Issuer or its subsequent assignees for the breaches of any of its
representations or warranties contained in Section 5, and such remedies are not
intended to and do not constitute “credit recourse” to Originator.
          SECTION 7. Additional Covenants of the Originator.
          (a) Originator hereby covenants and agrees with the Issuer as follows:
          (i) It shall comply with all applicable laws, rules, regulations and
orders applicable to it and its business and properties except where the failure
to comply will not have a material adverse effect on its business or its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.
          (ii) It shall preserve and maintain for itself its existence
(corporate or otherwise), rights, franchises and privileges in the jurisdiction
of its organization and except where the failure to so preserve and maintain
will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity of enforceability of the Timeshare Loans.
          (iii) On or prior to the Closing Date or a Transfer Date, as
applicable, it shall indicate in its and any applicable Affiliate’s computer
files and other records that each Timeshare Loan has been sold to the Issuer.
          (iv) It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan.
          (v) On or prior to the Closing Date, it shall file, at its expense,
financing statements in favor of the Issuer and the Securitization Indenture
Trustee on behalf of the Securitization Noteholders, with respect to the
Timeshare Loans, in the form and manner reasonably requested by the Issuer. It
shall deliver file-

15



--------------------------------------------------------------------------------



 



stamped copies of such financing statements to the Issuer and the Securitization
Indenture Trustee on behalf of the Securitization Noteholders.
          (vi) It agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Securitization
Indenture Trustee may reasonably request, to perfect, protect or more fully
evidence the sale or contribution of the Timeshare Loans, or to enable the
Issuer or the Securitization Indenture Trustee to exercise and enforce its
rights and remedies hereunder or under any Timeshare Loan including, but not
limited to, powers of attorney, UCC financing statements and assignments of
mortgage.
          (vii) Any change in the legal name of the Originator and any use by it
of any tradename, fictitious name, assumed name or “doing business as” name
occurring after the Closing Date shall be promptly disclosed to the Issuer and
the Securitization Indenture Trustee in writing.
          (viii) Upon the discovery or receipt of notice by a Responsible
Officer of Originator of a breach of any of its representations or warranties
and covenants contained herein, Originator shall promptly disclose to the Issuer
and the Securitization Indenture Trustee, in reasonable detail, the nature of
such breach.
          (ix) In the event that Originator shall receive any payments in
respect of a Timeshare Loan after the Closing Date or Transfer Date, as
applicable (including any insurance proceeds that are not payable to the related
Obligor), it shall, within two (2) Business Days of receipt, transfer or cause
to be transferred, such payments to the Lockbox Account.
          (x) Originator will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of Originator listed herein.
          (xi) In the event that the Originator or the Issuer or any assignee of
the Issuer should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan from the Originator to
the Issuer, on written demand by the Issuer, or upon the Originator otherwise
being given notice thereof, Originator shall pay, and otherwise indemnify and
hold the Issuer, and any subsequent assignee harmless, on an after-tax basis,
from and against any and all such transfer taxes.
          (xii) The Originator authorizes the Issuer and the Securitization
Indenture Trustee to file continuation statements, and amendments thereto,
relating to the Timeshare Loans and all payments made with regard to the related
Timeshare Loans without the signature of the Originator where permitted by law.
A photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. The Issuer confirms that it is not
its present intention to file a photocopy or other reproduction of this
Agreement as a

16



--------------------------------------------------------------------------------



 



financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.
          (xiii) The Originator shall not prepare any financial statements or
other statements (including any tax filings) which shall account for the
transactions contemplated by this Agreement in any manner other than as the sale
of, or a capital contribution of, the Timeshare Loans, Timeshare Properties,
Related Security and other conveyed property related thereto and additional
collateral by the Originator to the Issuer.
          SECTION 8. Indemnification.
          (a) Originator hereby agrees to indemnify the Issuer, the
Securitization Indenture Trustee, the Securitization Noteholders and the Initial
Purchaser (collectively, the “Indemnified Parties”) against any and all claims,
losses, liabilities, (including reasonable legal fees and related costs) that
the Issuer, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser may sustain directly related to any breach of the
representations and warranties and covenants of Originator under Section 5
hereof (the “Indemnified Amounts”) excluding, however (i) Indemnified Amounts to
the extent resulting from the gross negligence or willful misconduct on the part
of such Indemnified Party; (ii) any recourse for any uncollectible Timeshare
Loan not related to a breach of representation or warranty; (iii) recourse to
Originator for a related Defective Timeshare Loan so long as the same is cured,
substituted or repurchased pursuant to Section 6 hereof; or (iv) income or
similar taxes by such Indemnified Party arising out of or as a result of this
Agreement or the transfer of the Timeshare Loans. The parties hereto shall (A)
promptly notify the other parties hereto, the Securitization Indenture Trustee
if a claim is made by a third party with respect to this Agreement or the
Timeshare Loans, and relating to (1) the failure by Originator to perform its
duties in accordance with the terms of this Agreement or (2) a breach of
Originator’s representations, covenants or warranties contained in this
Agreement, (B) assume (with the consent of the Issuer, the Securitization
Indenture Trustee, the Securitization Noteholders or the Initial Purchaser, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and pay all expenses in connection therewith, including legal counsel
fees and (C) promptly pay, discharge and satisfy any judgment, order or decree
which may be entered against it or the Issuer, the Securitization Indenture
Trustee, the Securitization Noteholders or the Initial Purchaser in respect of
such claim. If Originator shall have made any indemnity payment pursuant to this
Section 8 and the recipient thereafter collects from another Person any amount
relating to the matters covered by the foregoing indemnity, the recipient shall
promptly repay such amount to Originator.
          (b) The obligations of Originator under this Section 8 to indemnify
the Issuer, the Securitization Indenture Trustee, the Securitization Noteholders
and the Initial Purchaser shall survive the termination of this Agreement and
continue until the Notes are paid in full or otherwise released or discharged.
          SECTION 9. No Proceedings. The Originator hereby agrees that it will
not, directly or indirectly, institute, or cause to be instituted, or join any
Person in instituting, against the Issuer or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar

17



--------------------------------------------------------------------------------



 




law so long as there shall not have elapsed one year plus one day since the
latest maturing Securitization Notes issued by the Issuer.
          SECTION 10. Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing and
mailed or telecommunicated, or delivered as to each party hereto, at its address
set forth below or at such other address as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall not be effective until received by the party to whom such
notice or communication is addressed.
Issuer
Silverleaf Finance III, LLC
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Telecopier: 214-631-4981
Originator
Silverleaf Resorts, Inc.
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Robert E. Mead, Chief Executive Officer
Telecopier: 214-905-0519
          SECTION 11. No Waiver; Remedies. No failure on the part of the Issuer,
the Securitization Indenture Trustee or any assignee thereof to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any other remedies provided
by law.
          SECTION 12. Binding Effect; Assignability. This Agreement shall be
binding upon and inure to the benefit of the Originator, the Issuer and their
respective successors and assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled to directly enforce this Agreement. The
Originator may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Issuer and any assignee
thereof. The Issuer may, and intends to, assign all of its rights to the
Securitization Indenture Trustee on behalf of the Securitization Noteholders,
and the Originator consents to any such assignments. This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by Originator pursuant to Section 5, and
the cure, repurchase or substitution and indemnification obligations shall be
continuing and shall survive any termination of this Agreement, but such rights
and remedies may be enforced only by the Issuer and the Securitization Indenture
Trustee.

18



--------------------------------------------------------------------------------



 



          SECTION 13. Amendments; Consents and Waivers. No modification,
amendment or waiver of, or with respect to, any provision of this Agreement, and
all other agreements, instruments and documents delivered thereto, nor consent
to any departure by the Originator from any of the terms or conditions thereof
shall be effective unless it shall be in writing and signed by each of the
parties hereto, the written consent of the Securitization Indenture Trustee on
behalf of the Securitization Noteholders is given and confirmation from the
Rating Agencies that such action will not result in a downgrade, withdrawal or
qualification of any rating assigned to a Class of Notes is received. The Issuer
shall provide or cause to be provided to the Securitization Indenture Trustee
and the Rating Agencies with such proposed modifications, amendments or waivers.
Any waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No consent to or demand by the Originator in any
case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances. The Originator acknowledges that in
connection with the intended assignment by the Issuer of all of its right, title
and interest in and to each Timeshare Loan to the Securitization Indenture
Trustee on behalf of the Securitization Noteholders, the Issuer intends to issue
the Notes, the proceeds of which will be used by the Issuer, in part, to
purchase the Timeshare Loans hereunder.
          SECTION 14. Severability. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale or contribution, notwithstanding the otherwise applicable intent of the
parties hereto, and the Originator shall be deemed to have granted to the Issuer
as of the date hereof, a first priority perfected security interest in all of
the Originator’s right, title and interest in, to and under such Timeshare Loans
and the related property as described in Section 2 hereof.
          SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.
     (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS
OF LAW.
     (B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS

19



--------------------------------------------------------------------------------



 



TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF THE PARTIES TO
THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR PROCEEDING IN THE COURTS
OF ANY OTHER JURISDICTION.
          SECTION 16. Heading. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
          SECTION 17. Execution in Counterparts. This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and both of which when taken together shall
constitute one and the same agreement.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duty authorized, as of the date
first above written.

            Very truly yours,

SILVERLEAF FINANCE III, LLC, as Issuer
      By:   /S/ HARRY J. WHITE, JR.         Name:   Harry J. White, Jr.       
Title:   CFO     

            SILVERLEAF RESORTS, INC.
      By:   /S/ HARRY J. WHITE, JR         Name:   Harry J. White, Jr.       
Title:   CFO     

[Signature Page to the Transfer Agreement]
List of Schedules and Exhibits to Agreement not filed herewith:
Schedule I Representations and Warranties relating to Timeshare Loans
Appendix A Standard Definitions
Schedule II Exceptions
Schedule of Timeshare Loans
Exhibit A ACH Form

21